United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glassboro, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1636
Issued: July 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2009 appellant filed a timely appeal from a February 17, 2009 merit decision
of the Office of Workers’ Compensation Programs denying his claim for an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant has more than five percent impairment of the left lower
extremity and more than five percent impairment of the right lower extremity, for which he
received a schedule award.
FACTUAL HISTORY
This is the second appeal before the Board. In a July 12, 2005 decision, the Board
reversed the Office’s October 14, 2004 decision finding that there was a conflict in the medical
evidence regarding permanent impairment of the legs.1 In particular, the Board found a conflict
1

Docket No. 05-706 (issued July 12, 2005).

in the medical evidence between Dr. Ronald Brisman, a Board-certified neurosurgeon, and
Dr. Heiman-Patterson, an attending Board-certified neurologist, on the issue of whether
appellant’s neuropathy affecting his feet was related to the accepted work-related conditions and
whether he had a permanent impairment of the lower extremities related to his accepted
conditions. The Board noted that the Office had accepted the claim for an aggravation of plantar
fasciitis and bilateral heel spurs and that he had bilateral plantar fasciotomies and heel spur
excision in 1996. It advised that appellant previously received a schedule award for five percent
impairment of each leg on June 2, 2002. The facts and the medical history of the case are set
forth in the Board’s prior decision and incorporated herein by reference.
On August 15, 2005 the Office referred appellant, the case record and a statement of
accepted facts to Dr. Chandra Sharma, a Board-certified neurologist, to resolve the medical
conflict regarding whether appellant’s foot neuropathy was work related and, if so, whether there
was permanent impairment to his legs under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) due to the
accepted conditions. In an August 24, 2005 report, Dr. Sharma opined that appellant had
polyneuropathy involving both legs and both hands of the small fiber type, which was of
idiopathic or undetermined cause and not due to his accepted conditions. He stated that the
cause of appellant’s foot pain was polyneuropathy that was not caused or aggravated by plantar
fasciitis, bone spurs and tarsal tunnel compression or to surgery for bone spurs and plantar
fasciitis. However, Dr. Sharma stated that the accepted conditions of fasciitis and heel spurs
coexisted with polyneuropathy and added to the severity of the pain. He further opined under the
A.M.A., Guides that appellant had 5 percent permanent impairment of his legs due to the
accepted conditions of fasciitis and bone spurs and an additional 15 percent impairment of each
leg due to unrelated polyneuropathy. After the Office requested a supplemental report discussing
how he arrived at his impairment rating based on the A.M.A., Guides, Dr. Sharma, on
September 3, 2005, indicated that he assigned 5 percent permanent impairment of each lower
extremity on the report of a prior orthopedic consultant and he assigned 15 percent permanent
impairment of each lower extremity for polyneuropathy based on weakness he observed but not
found on any specific pages of the A.M.A., Guides.
In a September 15, 2005 report, an Office medical adviser indicated that Dr. Sharma had
found that appellant’s neuropathy was not work related and his only work-related condition was
fasciitis. The medical adviser opined that appellant had five percent permanent impairment of
each leg due to fasciitis under Table 17-37, page 552 of the A.M.A., Guides.
In an October 18, 2005 decision, the Office denied an additional schedule award based on
the reports of Dr. Sharma and the Office medical adviser. On January 25, 2006 an Office
hearing representative set aside the October 18, 2005 decision finding that Dr. Sharma did not
resolve the medical conflict and a new medical referee was needed.
On June 28, 2006 the Office referred appellant to Dr. Maria Carta, a Board-certified
neurologist, for an impartial medical examination. In a July 25, 2006 report, Dr. Carta provided
her findings. She indicated that appellant’s history and clinical findings were consistent with
iatrogenic complex regional pain syndrome of both feet due to multiple surgical procedures with
resultant trauma effect and anatomical disruption. Dr. Carta opined that his chronic pain was due

2

to his accepted diagnosis and opined that he had 11 percent permanent impairment for sensory
impairment under Table 13-23, page 346, of the A.M.A., Guides.
On September 28, 2006 an Office medical adviser indicated that he did not understand
the basis of Dr. Carta’s impairment findings. He advised that generalized stocking hypesthesias
just above the ankle to pinprick and light touch was not usually considered objective since many
nerve roots were involved. Additionally, Dr. Carta’s diagnosis of complex regional pain
syndrome gave an ill-defined pain and diffuse sensory pattern and she did not show the
necessary calculations under the A.M.A., Guides. The Office requested that Dr. Carta provide a
supplemental report responding to the issues raised by its Office medical adviser. It also referred
appellant back to Dr. Carta.
In a May 14, 2007 report, Dr. Carta provided her findings and diagnosed peripheral
sensory neuropathy and iatrogenic complex regional pain syndrome due to multiple surgical
procedures performed on his feet. She opined that appellant had 11 percent permanent
impairment under Table 13-23 of the A.M.A., Guides, stating that he had Class 3 impairment
with normal sensation except for pain or decreased sensation with or without pain present during
activity.
On May 25, 2007 an Office medical adviser noted Table 13-23 of the A.M.A., Guides
was for peripheral nerve disorder, not for complex regional pain syndrome. He stated that the
11 percent impairment bilaterally was not based on objective data, proper calculations or
instructions of the A.M.A., Guides per Table 13-23.
By decision dated May 31, 2007, the Office denied an additional schedule award based
on the Office medical adviser’s report. Appellant requested a hearing.
In a September 5, 2007 decision, an Office hearing representative vacated the May 31,
2007 decision and remanded the case to Office for referral of appellant to a new impartial
medical specialist to resolve the medical conflict regarding whether his neuropathy affecting his
feet was related to the accepted work-related conditions and whether he had permanent
impairment of his lower extremities related to his accepted conditions.
On February 11, 2008 the Office referred appellant, the case record, a February 7, 2008
addendum to statement of accepted facts and a list of questions, to Dr. Dhiraj K. Panda, a Boardcertified neurosurgeon, for an impartial medical examination. In a February 20, 2008 report,
Dr. Panda reviewed the medical record and presented his examination findings. He diagnosed a
small fiber neuropathy unrelated to the work injury of August 31, 1993. Dr. Panda noted the
electromyogram (EMG) studies in 1996 were normal. He advised that the neurological
examination including sensory examination of both feet was essentially normal. Dr. Panda
stated that he could not detect any sensory loss or alteration of sensation in both of his feet and
legs. He opined that appellant’s chronic pain and discomfort did not interfere with his daily
activities. Dr. Panda’s examination revealed a normal range of motion in both feet with no
weakness or atrophy detected in both lower extremities. He also stated that he could not find any
neurological deficit. Dr. Panda opined that appellant reached maximum medical improvement
from his work injury and that his chronic pain in both feet was due to nonwork-related

3

conditions. Under the A.M.A., Guides, he opined that appellant had eight percent permanent
impairment of both lower extremities under Table 17-37, page 552.
On March 11, 2008 an Office medical adviser reviewed the medical evidence and found
that Dr. Panda’s report did not resolve the medical conflict. The medical adviser advised that
Dr. Panda’s report noted essentially normal findings or findings due to nonwork-related
conditions. Yet he observed that Dr. Panda found eight percent permanent impairment of each
leg. The Office medical adviser stated that it was unclear how Dr. Panda used the A.M.A.,
Guides. He also advised that Dr. Panda found that appellant’s pain was nonwork related and did
not interfere with appellant’s activities.
In a March 7, 2008 report, Dr. Heiman-Patterson stated that appellant had complex
regional pain syndrome in the legs due to previous plantar fasciitis and bone spurs along with
surgery that was causally related to his work. Appellant’s examination showed evidence of
reflex sympathetic disorder (RSD) with swelling along with sweating and color changes in his
leg associated with sensory loss and significant pain, even to touch. He had recurrent allodynia
to pressure and some atrophic changes. Dr. Heiman-Patterson opined that the pain syndrome
was a direct result of appellant’s plantar fasciitis, bone spurs and surgeries.
On April 24, 2008 the Office medical adviser responded to the Office’s April 15, 2008
inquiry about information needed from Dr. Panda to resolve the medical conflict. He advised
that no further information was needed as Dr. Panda’s examination was thorough but normal, but
Dr. Panda needed to explain how he arrived at eight percent permanent impairment of both legs
under Table 17-37 of the A.M.A., Guides. Furthermore, Dr. Panda opined that the chronic pain
was due to nonwork-related conditions.
In a May 12, 2008 letter, the Office requested Dr. Panda provide a supplemental report
clarifying the discrepancies identified by the Office medical adviser and to indicate whether he
reviewed the January 3, 1997 statement of accepted facts as well as the subsequent addenda to
the statement of accepted facts. Dr. Panda was asked to provide a reasoned medical explanation
of appellant’s permanent impairment of the legs due to the accepted conditions.
In a May 29, 2008 report, Dr. Panda stated that he saw appellant on February 18, 2008.
He indicated that he reviewed the January 3, 1997 statement of accepted facts as well as the
addenda to the statements of accepted facts during the preparation of his report. Dr. Panda stated
that his diagnosis was small fiber neuropathy, which was not due to his August 31, 1993 work
injury. He further stated that his examination did not show any motor or sensory defect.
Dr. Panda advised that appellant’s chronic pain in both feet was not related to the August 31,
1993 work injury. However, it could be related to scar tissue due to multiple surgeries.
Dr. Panda advised that due to pain and dysesthesia in lateral and medial plantar nerves
distribution of both feet using Table 17-37, page 552, he arrived at an impairment of eight
percent for appellant’s nonwork-related small fiber neuropathy. He noted that small fiber
neuropathy had been reported on August 23, 1998. Dr. Panda noted, however, a March 31, 1997
EMG study of the lower extremity was reported as normal. He opined that, on the basis of motor
and sensory examinations, appellant had no permanent impairment.

4

On June 11, 2008 the Office medical adviser stated that Dr. Panda’s May 29, 2008 report
clarified discrepancies. He indicated that Dr. Panda found no motor and no sensory impairment
and thus there was no permanent impairment bilaterally for the legs. The Office medical adviser
advised that, while Dr. Panda found eight percent impairment due to chronic pain and
paresthesias in both feet, he stated that it was due to an unrelated condition.
In a June 23, 2008 decision, the Office found that appellant was not entitled to an
additional schedule award. It noted that Dr. Panda, the impartial medical specialist, found that
appellant had eight percent permanent impairment to the bilateral lower extremities but that this
was not related to the work injury.
On July 2, 2008 appellant requested a hearing, which was held November 19, 2008. He
submitted a July 7, 2008 magnetic resonance imaging (MRI) scan report, a July 2, 2008 report
from Dr. Robert J. Schwartzman, a Board-certified neurologist and internist, and a September 18,
2008 report from Dr. Heiman-Patterson. Dr. Schwartzman diagnosed chronic regional pain
syndrome in both lower extremities. He recommended an MRI scan to rule out neuromas on the
plantar nerves, worse on the right than the left. Dr. Heiman-Patterson opined that appellant has
symptoms referable to complex regional pain syndrome that was likely secondary to his chronic
foot trauma with resultant bone spur and plantar fasciitis requiring surgery that was related to his
work activities. He noted that appellant had some small fiber sensory loss which might be an
evolution of the RSD or represent a separate small fiber neuropathy.
By decision dated February 17, 2009, an Office hearing representative affirmed the
June 23, 2008 decision that appellant had no additional impairment of the bilateral lower
extremities causally related to the accepted conditions based on the opinion of Dr. Panda, the
impartial medical specialist. The hearing representative further expanded the claim to include
the condition of complex regional pain syndrome of both feet.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. The method used in making such a determination is a matter that rests within the
sound discretion of the Office.4 For consistent results and to ensure equal justice under the law
to all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

5

calculate schedule awards.6 For decisions issued after May 1, 2009, the sixth edition will be
used.7 Before applying the A.M.A, Guides, the Office must determine whether the claimed
impairment of a scheduled member is causally related to the accepted work injury.8
When there exist opposing medical opinions of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual and
medical background, will be given special weight.9
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in the original report.10 However, when the impartial specialist is unable to clarify or
elaborate on the original report or if a supplemental report is also vague, speculative or lacking in
rationale, the Office must submit the case record and a detailed statement of accepted facts to a
second impartial specialist for the purpose of obtaining a rationalized medical opinion on the
issue.11
ANALYSIS
The Board finds that this case is not in posture for decision. The case must be remanded
for further development of the medical evidence.
The Office accepted that appellant sustained aggravation of plantar fasciitis, bilateral heel
spurs and bilateral complex regional pain syndrome of both feet. On June 18, 2002 it issued a
schedule award for five percent permanent impairment to each leg. Appellant requested an
additional schedule award. On the prior appeal, the Board found a conflict in medical opinion
between Dr. Brisman, a Board-certified neurosurgeon, for the Office, and Dr. Heiman-Patterson,
an attending physician, on the issue of whether the neuropathy affecting his feet was causally
related to his accepted conditions and whether he had a permanent impairment of the lower
extremities related to his accepted conditions. The Office first referred appellant to Dr. Sharma
to resolve the conflict. Dr. Sharma opined that appellant’s neuropathy was not work related.
However, after two requests from the Office, he failed to explain his calculation of five percent
permanent impairment of each lower extremity under the A.M.A., Guides. The Office then
referred appellant to Dr. Carta for a second impartial examination to resolve the conflict.
6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

Michael S. Mina, 57 ECAB 379, 385 (2006).

9

R.C., 58 ECAB 238 (2006); Bernadine P. Taylor, 54 ECAB 342 (2003).

10

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
11

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).

6

However, after two requests, Dr. Carta failed to provide a detailed explanation as to how she
arrived at her 11 percent permanent impairment rating for each lower extremity. Thus, the
Office properly referred appellant to Dr. Panda, to resolve the conflict in medical opinion.12
In his February 20, 2008 report, Dr. Panda reviewed the record, presented findings and
diagnosed a small fiber neuropathy unrelated to the August 31, 1993 work injury. The
neurological examination, including sensory examination of both feet, was essentially normal.
Dr. Panda further related that his examination revealed a normal range of motion in both feet
with no weakness or atrophy in both leg and no neurological deficit. He opined that appellant
reached maximum medical improvement and that his chronic pain in both feet was due to
nonwork-related conditions. Dr. Panda opined that appellant had eight percent permanent
impairment of each leg under Table 17-37, page 552. In his May 29, 2008 report, he reiterated
that the small fiber neuropathy was not due to appellant’s work-related injury. Dr. Panda noted
that small fiber neuropathy had been reported in a medical record on August 23, 1998 but a
March 31, 1997 EMG study of the lower extremity was normal. He further stated that his
examination did not show any motor or sensory defect and appellant had no permanent
impairment on this basis. Dr. Panda indicated that, due to pain and dysesthesia in lateral and
medial plantar nerves distribution of both feet, under Table 17-37, page 552, he had arrived at an
impairment of eight percent for appellant’s nonwork-related small fiber neuropathy.
The Board finds that Dr. Panda’s report requires clarification regarding appellant’s small
fiber neuropathy. Dr. Panda found that appellant had a nonwork-related small fiber neuropathy,
which caused chronic pain and awarded eight percent bilaterally for that condition under Table
17-37, page 552 of the A.M.A., Guides. However, he advised that there was no neurological
deficit. This does not appear to be consistent. It is difficult to determine whether there is a
neuropathy and, if it does exist, how Dr. Panda reached an eight percent bilateral impairment as
the A.M.A., Guides do not seem to reflect an eight percent impairment for that condition. The
Board further notes that the Office medical adviser discounted the additional eight percent
impairment Dr. Panda gave for this condition as being nonwork related. Even assuming the
small fiber neuropathy is a preexisting condition, any preexisting impairment (even if not work
related) to the scheduled member is to be included in determining entitlement to a schedule
award.13 As noted, when an impartial specialist’s opinion requires clarification or elaboration,
the Office must secure a supplemental report from the specialist to correct the deficiency in his
original report.14 Here, additional information is required from Dr. Panda on whether there is
neuropathy. If there is neuropathy and it is a preexisting condition, then he needs to provide an
explanation for his impairment calculation under the sixth edition of the A.M.A., Guides.
The Board will set aside the February 17, 2009 decision and remand the case for further
development. The Office should seek a supplemental report from Dr. Panda. If Dr. Panda is
unavailable or unwilling to clarify his opinion, the case should be referred to another impartial

12

See id.

13

Michael C. Milner, 53 ECAB 446, 450 (2002).

14

Raymond A. Fondots, supra note 10.

7

medical specialist.15 After such further development as the Office deems necessary, an
appropriate decision should be issued regarding this matter.
The Board notes that, subsequent to the receipt of Dr. Panda’s reports, appellant
submitted additional medical evidence. This evidence did not include a physician’s opinion
addressing whether appellant sustained permanent impairment to his lower extremities in
accordance with the A.M.A., Guides. Therefore, the Board finds these medical reports are of
diminished probative value.16
On appeal, appellant’s attorney questioned why Dr. Brisman could create a conflict as he
was the first impartial medical examiner in this case and was disqualified. The Board, on the
prior appeal, found that Dr. Brisman’s opinion created a conflict with that of
Dr. Heiman-Patterson. It noted that, while Dr. Brisman was originally selected to resolve a
medical conflict regarding appellant’s ability to work, there was no prior conflict regarding his
permanent impairment. Appellant’s attorney also contends that the Office should have asked
Dr. Panda directly to determine whether appellant has chronic regional pain syndrome as a result
of the accepted conditions and authorized surgeries. The Board notes, however, that the conflict
in medical opinion evidence between Dr. Brisman and Dr. Heiman-Patterson pertained to the
issue of whether the neuropathy affecting appellant’s feet was related to his accepted conditions
and whether he had a permanent impairment of the lower extremities related to his accepted
conditions. Thus, Dr. Panda addressed the matters that were in conflict.17 Furthermore, upon
return of the case record, he will be asked to calculate appellant’s permanent impairment of the
legs pursuant to the A.M.A., Guides.
CONCLUSION
The Board finds that this case is not in posture for a decision.

15

Nancy Keenan, supra note 11.

16

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

17

Nevertheless, in the February 17, 2009 decision, the Office hearing representative expanded the claim to
include the condition of complex regional pain syndrome of both feet.

8

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this opinion.
Issued: July 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

